DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 

Claim Objections
Claim 6 is objected to because of the following informalities: the claim recites “a display adapted to continuously display in the processed second digital data stream in the first operation mode, and to display a result of the processed first digital data stream in the second operation mode”, while the Applicant’s intended meaning is believed to be understood, however, the limitation is found to be is grammatically incorrect (may even be missing some words or incorrectly punctuated). For examination purposes the limitations are being interpreted as: “a display adapted to continuously display . Appropriate correction is required.

Claim Interpretation Under 112(f)
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim elements in this application that use a generic place holder equivalent to “means for” followed by functional language are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Regarding claim 10, the claim recites “the signal processor comprises a first processing means adapted to process the first digital data stream and a second processing means adapted to process the second digital data stream” where the terms “first processing means adapted to process” and “second processing means adapted to process” are being interpreted under 35 U.S.C. 112(f), because they use a generic placeholder coupled with functional language and fail to recite sufficiently definite structure, material or acts to perform that function. Upon review of the Applicant’s published specification, no structure was found for the limitations cited above, therefore the limitations are further found to be indefinite (as detailed in the 35 U.S.C. 112(b) rejections below). Claim 20 recites similar language and is interpreted in the same manner.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Regarding claim 1, the claim recites “a data acquisition device adapted to receive a measurement signal and to provide a first digital data stream, wherein the first digital data stream is generated based on the received measurement signal sampled at a first sample rate; a first memory adapted to store data of the first digital da- ta stream; a decimator adapted to receive the first digital data stream and to generate a second digital data stream sampled at a second sample rate based on the received first data stream” (~lines 6-16), however, the limitations are found to be indefinite. Specifically, it is unclear whether “the received first data stream” is meant to refer to the “first digital data stream” or the “received measurement signal”. Applicant’s published specification (paragraph [0048]) recites “generate a second data stream based on the received first digital data stream”; which will be used as the interpretation of the limitation for examination purposes, however, fails to clarify the claim language. Claim 11 recites similar language and is rejected on the same basis.
Regarding claim 10, the claim recites “the signal processor comprises a first processing means adapted to process the first digital data stream and a second processing means adapted to process the second digital data stream” which invokes 35 Claim 20 recites similar language and is rejected in the same manner.
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azinger (PGPub No US 2003/0218553, hereafter “Azinger”) in view of Genther et al (PGPub No US 2004/0024548, hereafter “Genther”). 
Regarding claims 1 and 11, Azinger discloses: 
a data acquisition device adapted to receive a measurement signal (Azinger – fig 1, item SUT, 110; p [0013], teaches signal measurement of SUT [measurement signal]; p [0015], teaches using an A/D converter [data acquisition device] for digitizing SUT) and to provide a first digital data stream (Azinger – fig 1, item SUT’; p [0016], SUT’ [first digital data stream]), wherein the first digital data stream is generated based on the received measurement signal sampled at a first sample rate (Azinger – fig 1, shows claimed configuration; p [0015], teaches digitizing SUT in response to a clock signal [first sampling rate] preferably adapted to cause the A/D converter to operate at a maximum sampling rate); 
a first memory adapted to store data of the first digital data stream (Azinger – fig 1, item 140; p [0017], teaches storing each decimator output signal in the acquisition memory 140; p [0031], teaches a pass-through decimator function [ie, storing SUT’ signal through decimator1]); 
a decimator adapted to receive the first digital data stream (Azinger – fig 1, item 1202, shows claimed configuration; p [0017], teaches decimator2 receiving SUT’) and to generate a second digital data stream sampled at a second sample rate based on the received first data stream (Azinger – fig 1, item 1202, SUT2’, shows claimed configuration; p [0017], teaches decimator2 receiving SUT’ and producing SUT2’; p [0016], teaches different sampling modes [ie, sub-sampling, high resolution] for decimators [second sample rate]; fig. 3, items A, B; p [0025], teaches second sample rate is based on the first sample rate [ie, 1/8]); and 
a signal processor adapted to perform [a first] processing of the second digital data stream in a first operation mode, and to perform [a second] processing of the data of the first digital data stream stored in the first memory in a second operation mode (Azinger – p [0033], teaches the controller may retrieve raw or processed sample information from memory and then process the information; p [0016], teaches operating in different sampling modes in response to a decimator control signal DC produced by the controller).
Azinger does not explicitly disclose the first processing is real-time processing of the second digital data stream, and the second processing is off-line processing of the first digital data stream.
Genther teaches a real-time processing mode of a digital data stream, and an off-line processing mode of a digital data stream (Genther – p [0034], teaches the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize a combination of data processing modes as taught by Genther in Azinger for the expected benefit of the reducing the amount of storage needed for each time interval to effectively reconstruct the signal (Genther – p [0003]).	
Although the combined art of Azinger and Genther does not explicitly disclose the real-time processing is performed on the second digital data stream, and the off-line processing is performed on the first digital data stream, the equivalent functionality is provided as detailed above, resultantly, the system as taught by Azinger and Genther yields the same result as the claimed system. Therefore, absent a showing of unexpected results or criticality regarding which data stream is processed in which operational mode, the limitation appears to recite merely a design choice which is well within the understanding of one of ordinary skill in the art (2144.06 Art Recognized Equivalence for the Same Purpose; MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose). Further, it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is within the realm of one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the data processing as taught by Azinger and Genther for the expected benefit of implementing an existing technology that provides equivalent functionality since it has been held that applying a known technique to a known device 
Regarding claims 2 and 12, the combined art of Azinger and Genther makes obvious all of the limitations on which this claim depends, further, Azinger discloses a resolution of the first digital data stream is higher than a resolution of the second digital data stream (Azinger – p [0025], teaches second sample rate is based on the first sample rate [ie, 1/8]).
Regarding claims 3 and 13, the combined art of Azinger and Genther makes obvious all of the limitations on which this claim depends, further, Azinger discloses a second memory adapted to store the data of the second digital data stream (Azinger – fig. 3, item 330, shows each decimator may include a memory; p [0024]).
Regarding claims 4 and 14, the combined art of Azinger and Genther makes obvious all of the limitations on which this claim depends, further, Azinger discloses an analogue to digital converter adapted to receive an analogue measurement signal and to digitize the received analogue measurement signal at a predetermined sample rate (Azinger – fig. 1, item 110; p [0015], where a clock signal is a predetermined sample rate), the predetermined sample rate being equal or higher than the first sample rate (Azinger – p [0015], where a clock signal is interpreted as the first sample rate [eg, predetermined sample rate]).
Regarding claims 5 and 15, the combined art of Azinger and Genther makes obvious all of the limitations on which this claim depends, further, Azinger discloses a further decimator adapted to adapt the sample rate of the digitized measurement signal to the first sample rate (Azinger – fig. 1, item 120; p [0016], teaches decimator[s] and decimator control signal[s]).
Regarding claims 6 and 16, the combined art of Azinger and Genther makes obvious all of the limitations on which this claim depends, further, Genther discloses a display adapted to continuously display in the processed second digital data stream in the first operation mode(Genther – fig. 1, item 164; p [0017], teaches the A/D converter continuously produces samples taken at regular sampling intervals, forming a stream of digital signal samples, while the waveform measurement instrument is active [ie, displaying a continuous waveform]; p [0025] teaches processed/reconstructed signal is displayed; p [0034], teaches a real-time [continuous/ first operation] processing mode), and to display a result of the processed first digital data stream in the second operation mode (Genther – fig. 2B, items 256, 260; p [0025] teaches processed/reconstructed signal is displayed; p [0034], teaches a pseudo real time [delayed/off-line/second operation] processing mode [eg, making a rise time measurement, panning, zooming], which all require displaying detail [eg, result of processing] of the real-time waveform]).
Regarding claims 7 and 17, the combined art of Azinger and Genther makes obvious all of the limitations on which this claim depends, further, Genther discloses the first operation mode is a rolling mode or a scan mode of an oscilloscope (Genther – fig. 1, item 164; p [0017], teaches the A/D converter continuously produces samples taken at regular sampling intervals, forming a stream of digital signal samples, while the waveform measurement instrument is active [ie, displaying a “real-time” waveform], in other words a “rolling/scan” mode as interpreted per Applicant’s published specification a real-time processing mode), and wherein the second operation mode is a stop mode or a holding mode of the oscilloscope (Genther – p [0025] teaches processed/reconstructed signal is displayed; fig. 2B, items 256, 260; p [0034], teaches a pseudo real time [delayed/off-line] processing mode [eg, making a rise time measurement, panning, zooming, which all require a visual “stopping/holding” of the waveform in a static position on the display]).
Regarding claims 8 and 18, the combined art of Azinger and Genther makes obvious all of the limitations on which this claim depends, further, Genther discloses the signal processor is adapted to compute at least one characteristic parameter of the signal based on the first digital data stream (Genther – p [0041], teaches measurement of signal characteristics on the reconstructed signal).
Regarding claims 9 and 19, the combined art of Azinger and Genther makes obvious all of the limitations on which this claim depends, further, Azinger discloses a switch comprising a first input port adapted to receive the first digital data stream, a second input port adapted to receive the second digital data stream and an output port connected to the signal processor, wherein the switch is adapted to forward either the first digital data stream or the second digital data stream to the signal processor (Azinger – fig. 1, items 120, 150, shows multiple “ports” [ie, SUT1 - SUTn] leading to a single output “port” to the processor/controller; p [0019], teaches the decimators may be selectively used to process any input signal by the use of switching devices (not shown) under the control of controller
Regarding claims 10 and 20, the combined art of Azinger and Genther makes obvious all of the limitations on which this claim depends, further, Azinger discloses the signal processor comprises a first processing means adapted to process the first digital data stream and a second processing means adapted to process the second digital data stream (Azinger – fig. 1, items 120, 150, DC; p [0019], teaches the decimators may be selectively used to process any input signal by the use of switching devices (not shown) under the control of controller; p [0016] teaches in response to a decimator control signal DC produced by the controller the decimators may utilize different respective functions [1st and 2nd processing means], where the processing means are interpreted per the associated 112(b) rejections).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA E PETERS/Primary Examiner, Art Unit 2862